DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 6-11 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 1-5 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of memory, processors and instructions in claim provide sufficient structure to perform all claimed limitations.
Claims 12-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of capture device and computing devices provide sufficient structure to perform all claimed limitations.
It is noted that claim 17 as an apparatus type claim depends on method claim 11.  The examiner believes it is a typographical error and assumes that claim 17 depends on claim 12.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Pat. No. 10,713,500 (referred as ‘500 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1-20 is fully defined by claims of ‘500 patent.  For example, as to the instant claim 1, claim 1 of the ‘500 patent discloses:
A device comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the device to (see lines 1-3):
receive, from at least one device, first data associated with a roadway (see lines 4-6: camera device refers to the so-called device);
generate, based at least on the first data, second data indicative of the roadway, where the second data comprises a transformation of the first data (see lines 7-10);

determine, based at least on a parameter of the at least one device, dimensions of the object, wherein the determining the dimensions of the object comprises (see lines 13-15):
generating, based at least on the parameter of the at least one device, a three- dimensional model of at least a portion of one or more of the roadway or object (see lines 16-18); and 
determining, using the three-dimensional model, the dimensions of the object;
determine, using the dimensions of the object, a timing of the movement of the object (see lines 19-22); and
determine, based at least on the timing of the movement of the object, a conflict associated with the roadway (see lines 23-24).
Therefore, instant claim 1 fails to define an invention that is patentably distinct from claim 1 of the ‘500 patent.  Furthermore, each of the limitations recited in instant claim 1 is anticipated by patented claim 1 of the ‘500 patent and anticipation is “the ultimate or epitome of obviousness.”
Likewise, each of instant claims 2-20 is fully defined by patented claims 2-19.
As to instant claim 2, see patent claim 2.
As to instant claim 3, see patent claim 3.
As to instant claim 4, see patent claim 4.
As to instant claim 5, see patent claim 1 line 4 (camera device).
As to instant claim 6, see patent claim 5.
As to instant claim 7, see patent claim 6.
As to instant claim 8, see patent claim 7.
As to instant claim 9, see patent claim 8.
As to instant claim 10, see patent claim 9.
As to instant claim 11, see patent claim 10.
As to instant claim 12, see patent claim 11.
As to instant claim 13, see patent claim 12.
As to instant claim 14, see patent claim 13.
As to instant claim 15, see patent claim 14.
As to instant claim 16, see patent claim 15.
As to instant claim 17, see patent claim 16.
As to instant claim 18, see patent claim 17.
As to instant claim 19, see patent claim 18.
As to instant claim 20, see patent claim 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DMD
12/2021

/DUY M DANG/            Primary Examiner, Art Unit 2667